Per Curiam:

On August 1, 1921, P. E. Hesser orally leased a farm to Aus Bale. A dispute arose between them as to whether the lease was for one year, as the landlord asserted, or for two, as the tenant claimed. At the end of the first year the former brought a proceeding under the forcible entry and detainer statute in which he recovered judgment for restitution of the premises and for costs, from which this appeal is taken. Assuming that the defendant’s version of the contract is correct, his right of possession under the lease has now expired. The controversy having become moot, the appeal is dismissed. (Geinger v. Krein, 103 Kan. 176, 173 Pac. 298.)